Exhibit 10.2


CENTERPOINT ENERGY, INC
STOCK PLAN FOR OUTSIDE DIRECTORS
(As Amended and Restated Effective May 7, 2003)
 
First Amendment
 
CenterPoint Energy, Inc., a Texas corporation, having established the
CenterPoint Energy, Inc. Stock Plan for Outside Directors, as amended and
restated effective May 7, 2003, (the “Plan”), and having reserved the right
under Section 6.1 thereof to amend the Plan, does hereby amend the Plan,
effective as of April 22, 2010, as follows:
 
1.           Section 5.3 of the Plan is hereby amended to read as follows:
 
“5.3           Vesting of Stock Awards:  Each Stock Award granted under this
Plan prior to April 22, 2010 shall be subject to a Restriction Period and shall
vest in increments of one-third (1/3) of the total number of shares of Common
Stock that are subject thereto on the first, second and third anniversaries of
the grant date of the Stock Award such that all shares of Common Stock that are
subject thereto shall be fully vested on the third anniversary of such grant
date.  Each Stock Award granted under this Plan on or after April 22, 2010 shall
be subject to a Restriction Period and the total number of shares of Common
Stock that are subject thereto shall fully vest on the first anniversary of the
grant date of the Stock Award.  Notwithstanding the foregoing, a Stock Award
shall become immediately vested in full with respect to all shares of Common
Stock that are subject to a Stock Award as of such date (a) if the Outside
Director terminates his or her status as a member of the Board by reason of the
Outside Director’s death or (b) upon the date of a Change of Control.  If an
Outside Director’s service on the Board is terminated for any reason whatsoever,
other than due to death or a Change of Control, all rights to the unvested
portion of his or her Stock Award(s) as of such termination date shall be
immediately and completely forfeited as of such termination date.  For purposes
of this Plan, an Outside Director’s service on the Board shall be deemed to have
terminated at the close of business on the day preceding the first date on which
he or she ceases to be a member of the Board, unless his or her termination of
service on the Board occurs on or after attaining age 70, in which case the
Outside Director’s termination date shall be deemed to be the last day of the
year in which such termination occurs.”
 
2.           Section 7.3 of the Plan is hereby amended to add the following new
sentence to the end thereof:
 
“No adjustment shall be made in a manner that would result in any Stock Awards
becoming subject to Section 409A of the Code.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, CenterPoint Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, on this 28th day of April, 2010, and
effective as of the date specified above.
 
 

               
By:  /s/ David M. McClanahan
   
David M. McClanahan
   
President and Chief Executive Officer
     
ATTEST:
         
/s/ Richard Dauphin
   
Richard Dauphin
   
Assistant Secretary
   

 
 
 

 
 
2

--------------------------------------------------------------------------------

 